Citation Nr: 0928917	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to total disability for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from June 1968 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which: reopened and granted service 
connection for posttraumatic stress disorder (PTSD), 
assigning a 50 percent disability rating; granted entitlement 
to a non-service connected pension; and denied entitlement to 
TDIU.  In August 2004, the appellant submitted a notice of 
disagreement with the assignment of a 50 percent disability 
rating for PTSD and with the denial of entitlement to TDIU.  
He subsequently perfected his appeal in January 2005.

The appellant participated in a Board video conference 
hearing in May 2006 with the undersigned Veterans Law Judge.  
A transcript of that proceeding has been associated with the 
appellant's claims file.

These claims were remanded by the Board in April 2007 for 
additional evidentiary development.  Such development having 
been accomplished, in October 2008 the Board denied the 
appellant's claim for an increased disability rating for PTSD 
and remanded the issue of TDIU for a VA examination.  The 
remaining claim is again before the Board.


FINDINGS OF FACT

1.  The appellant's sole service-connected disability is 
PTSD, rated 50 percent disabling.

2.  The competent medical evidence of record supports a 
finding that the appellant's service-connected PTSD renders 
him unable to secure or follow a substantially gainful 
occupation. 

CONCLUSION OF LAW

The criteria for TDIU have been met, including on an 
extraschedular basis.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The claim has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on this claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

Pertinent Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
See 38 C.F.R. § 4.16(a) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) noted the following 
standard announced by the Eighth Circuit in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.
A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

Schedular Basis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).
Extraschedular Basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the Veteran's 
service-connected PTSD renders him unable to secure and 
follow a substantially gainful occupation.

Schedular Basis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained immediately below, in 
this case only the extraschedular basis need be considered.

The appellant is service connected for PTSD, rated 50 percent 
disabling.  There are no other service-connected 
disabilities.  Accordingly, as the sole service-connected 
disability is not ratable at 60 percent or more, he does not 
meet the criteria for consideration of TDIU on a schedular 
basis.  See 38 C.F.R. § 4.16(a) (2008).

Extraschedular Basis

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Initially, the Board notes that the appellant has not 
experienced frequent periods of hospitalization, although the 
appellant was admitted to the VA Medical Center in 2003 for 
alcohol abuse and depression.  This sole hospitalization over 
the appellate period manifestly does not constitute "frequent 
periods of hospitalization" sufficient to warrant assignment 
of an extraschedular rating.

The appellant's employment history reflects that following 
his discharge from service, he was employed in a variety of 
occupations, i.e., scrap metal laborer, crane operator, 
construction laborer, oil and gas well maintenance worker, 
coal miner, factory line assembler, blacktop laborer and a 
truck driver.  See VA examination report, January 9, 2004.  
He stated that although he retained one job for seven years 
(oil and gas well maintenance worker), he typically either 
quit or was fired from jobs after four to six months, 
secondary to alcoholism and problems getting along with co-
workers, particularly those in supervisory positions.  The 
appellant was last employed in November 2002 as a truck 
driver.  He indicated that he was fired following the loss of 
his commercial driver's license subsequent to receiving a 
conviction for driving while intoxicated.  The appellant 
stated that his plans for the future were to "hopefully draw 
my disability."  The examiner indicated that multiple 
disability claims were pending at the time, to include Social 
Security Administration disability benefits, VA service-
connected disabilities and a VA non-service connected 
pension.  Id. 

The Board finds that medical evidence of record establishes 
that the appellant's PTSD renders him incapable of working.  
In July 2004, a VA physician indicated that the appellant was 
unable to work due to worsening symptoms.  "He should not 
seek or maintain gainful employment."  See VA treatment 
note, July 8, 2004.  Following the October 2008 Board remand, 
the appellant participated in a VA examination to determine 
whether he was employable.  After a thorough review of the 
appellant's claims file, the December 2008 VA examiner 
concluded that PTSD was the appellant's predominant problem 
in his life at this point in time, though it was noted that 
he also has fairly severe medical problems, particularly his 
pulmonary disease and quite a few other problems.  The 
examiner also opined that the appellant's alcoholism could be 
subsequent to his PTSD, though the appellant does have a 
strong family history of mental illness.  The prognosis for 
improvement was guarded.  At the time of the examination, the 
examiner concluded that it was doubtful that the appellant 
would ever be able to return to gainful employment.  
Ultimately, it was noted that the appellant's total 
occupational and social impairment was due to his PTSD signs 
and symptoms.  See VA examination report, December 3, 2008.

This conclusion is consistent with the objective evidence of 
record, to include numerous VA and private outpatient 
treatment records which demonstrate the appellant's 
difficulty interacting with others.  In short, the medical 
and other evidence of record indicates that the appellant's 
service-connected PTSD is productive of serious 
symptomatology which can be said to preclude employability.  
Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted.

In conclusion, for the reasons and bases expressed above the 
Board finds that the appellant's claim for TDIU is warranted 
on an extraschedular basis.  The benefit sought on appeal is 
accordingly granted. 

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to total disability for individual 
unemployability is granted, subject to controlling 
regulations applicable to the payment of monetary benefits. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


